Exhibit 10.1

CAREER EDUCATION CORPORATION

EXECUTIVE SEVERANCE PLAN

Plan Document and Summary Plan Description

(Amended and Restated as of July 1, 2010)

Career Education Corporation (“CEC”) previously implemented the Career Education
Corporation Severance Plan for Executive Level Employees, effective as of
February 1, 2008, which is amended and restated by this document as the Career
Education Corporation Executive Severance Plan (the “Plan”). The Plan describes
the circumstances under which certain Eligible Employees of CEC and its
subsidiaries (collectively, the “Company”) may receive severance benefits if
their employment with the Company is involuntarily terminated. The purpose of
the Plan is to assist Eligible Employees, as defined below, during the
transition to their next employment. The Plan is effective for terminations
occurring on or after the Effective Date (as defined in Section V.B.) and
supersedes and replaces any and all prior severance policies, plans, and
programs applicable to the Eligible Employees, as in effect prior to the
Effective Date.

I. ELIGIBILITY

 

A. Eligibility for Discretionary Benefit Upon Involuntary Termination.

If the Plan Administrator (as defined in Section III.A) determines that the
employment of an Eligible Employee (as defined in Section I.B) is involuntarily
terminated by action of the Company, the Plan Administrator may, in its sole
discretion, provide such Eligible Employee a benefit, determined in accordance
with Section II.A. An individual who does not meet the requirements of this
Section I shall not be entitled to receive a benefit under the Plan.

 

B. Eligible Employees.

Employees of the Company who are eligible to participate in the Plan (“Eligible
Employees”) include only those employees (i) whose regular place of employment
is at a location in the United States and (ii) that are considered officers of
CEC who are subject to Section 16 of the Securities Exchange Act of 1934, as
amended, at the time of employment termination.

 

C. Terminations Deemed Not Involuntary.

Unless the Compensation Committee of the Board of Directors of CEC (the
“Compensation Committee”) determines otherwise, if the Plan Administrator
determines that an Eligible Employee’s employment with the Company has been
terminated (i) for Cause, (ii) due to an agreement between the Company and the
Eligible Employee whereby the Eligible Employee becomes a consultant or
independent contractor with the Company, (iii) by reason of death, disability,
retirement (including voluntary retirement under a special early retirement
incentive program), or (iv) for any form of voluntary termination, such
termination shall not be considered involuntary, and such Eligible Employee
shall not be eligible to receive any severance benefits under the Plan. An
employee’s termination of employment with the Company shall be a termination for
Cause if the employee is discharged by the Company for poor performance,
non-performance, or misconduct. Misconduct shall include, but is not limited to,
insubordination, dishonesty, theft, violation of Company rules, and willful
destruction of Company property.



--------------------------------------------------------------------------------

D. Early Departure.

The Plan Administrator, in its sole discretion, shall determine the date that an
Eligible Employee terminates employment with the Company for purposes of
determining eligibility for benefits under the Plan. An Eligible Employee shall
not be deemed terminated simply upon notice by the Company of termination or
possible termination at some future date, whether or not such date is fixed and
certain. Any employee who resigns before any termination date specified by the
Company or while the Company still desires such employee’s continuing services
shall not be eligible to receive a benefit under the Plan.

 

E. Reemployment and Offers of Reemployment.

Benefits under the Plan for any Eligible Employee, who is terminated by the
Company in a manner that would entitle him or her to Plan benefits and who is
reemployed or offered reemployment by the Company or a related entity of the
Company, shall cease as of and upon such Eligible Employee’s reemployment, or
offer of reemployment in a similar position, regardless of whether the Eligible
Employee was otherwise entitled to additional benefits under the Plan.

 

F. Offer of Another Position.

If an Eligible Employee is terminated after having refused another position with
the Company or a related entity (or, in the event of any type of corporate
transaction, with a purchaser or other acquiring entity, or a related entity of
the Company, purchaser, or acquiring entity), such termination shall not be
considered involuntary, and such employee shall not be eligible to receive a
benefit under the Plan; provided, however, that the Plan Administrator, in its
sole discretion, may treat such termination as involuntary if such position, if
accepted, would have resulted in a material negative change in the employee’s
service relationship as compared with the situation in effect immediately prior
to such termination, or is at a location sufficiently distant from the location
of the employee’s current position as would require relocation of such
employee’s residence.

 

G. Release of Claims.

In addition to the terms and conditions for benefits stated above, the Plan
Administrator shall require, that as a condition of eligibility for severance
benefits, an Eligible Employee shall sign a release of claims in a form
acceptable to the Plan Administrator. The Eligible Employee’s failure or refusal
to sign such release or the Eligible Employee’s revocation of such release, to
the extent revocation is permitted by the terms of the release and this Plan,
shall disqualify the Eligible Employee from receiving any benefits under this
Plan.

 

2



--------------------------------------------------------------------------------

The Plan Administrator shall advise an Eligible Employee to consult an attorney
at his or her own expense prior to executing a release of claims and shall, in
accordance with the circumstances of the termination, afford such Eligible
Employee either (a) a reasonable period of time, as determined solely within the
Plan Administrator’s discretion, or (b) the period of time required by
applicable law, to consider whether to execute such release. If an Eligible
Employee signs such release, he or she shall have seven (7) days after execution
of such release to revoke such release. Upon the expiration of the seven (7) day
revocation period, if the Eligible Employee has not effectively revoked his or
her release (as provided in the release document), then such release shall
become irrevocable.

If an Eligible Employee files a lawsuit, charge, complaint or other claim
asserting any claim or demand within the scope of any such release, the Company
and Plan Administrator, whether or not such claim may be valid, shall retain all
rights and benefits of the release and this Plan and shall have the right to
recoup the value of all payments made in accordance with the Plan, together with
costs and attorneys fees, in accordance with applicable law. Nothing provided
herein shall restrict the Company’s ability or freedom to make any offer in
settlement of any claim against the Company, Plan Administrator, or any of the
Company’s employee benefit plans without regard to the terms of this Plan.

 

H. Other Conditions for Plan Benefits.

In addition to the other requirements for benefits set forth in this Section I,
the Plan Administrator will require an Eligible Employee to enter into a
separation agreement provided by the Company. Such separation agreement will
require the Eligible Employee to meet certain obligations as a condition to
obtaining or continuing to receive benefits under the Plan. Examples of these
obligations include, but are not limited to, the following, to the extent
permitted by governing law and allowed under the ethical rules of any applicable
professional licensing organizations: returning Company property, a minimum of
an eighteen (18) month covenant not to solicit Company employees, a minimum of a
twelve (12) month covenant not to compete with the Company, maintaining
confidentiality of confidential information received while employed by the
Company, and cooperating in litigation or an investigation involving the
Company.

 

I. Supplements.

The Plan Administrator may also attach, as a Supplement to this Plan, the terms
and conditions (including the amount) of a severance arrangement applicable to
one or more Eligible Employees as the result of a corporate event, such as a
down-sizing, reduction in force, or closing of a division or facility. Any such
Supplement will be subject to the provisions of this Plan, unless otherwise set
forth in such Supplement.

II. AMOUNT AND PAYMENT OF SEVERANCE BENEFITS

 

A. Generally.

If, in accordance with Section I.A, the Plan Administrator determines that an
individual is an Eligible Employee under the terms of the Plan, the Plan
Administrator shall determine, in its sole discretion and on a nondiscriminatory
basis, the amount and type of severance benefits the Eligible Employee shall
receive, subject to this Section II and taking into account any factors that the
Plan Administrator deems reasonable and appropriate. The Plan Administrator may
establish, and may from time to time and at any time amend, standards or
definitions applicable to such determinations if the Plan Administrator deems
such standards or definitions appropriate.

 

3



--------------------------------------------------------------------------------

  1. Severance Pay. An Eligible Employee, whose employment is involuntarily
terminated by the Company for any reason, other than a termination deemed not
involuntary under Section I.C., shall be entitled to a minimum of twenty-six
(26) weeks of Pay and a maximum of fifty-two (52) weeks of Pay at the time of
termination to be paid in accordance with Section II.B and to be calculated as
follows:

 

  (a) An Eligible Employee with fewer than nine (9) full years of Continuous
Service with the Company at the time of termination shall be entitled to
twenty-six (26) weeks of Pay.

 

  (b) An Eligible Employee with nine (9) to seventeen (17) full years of
Continuous Service with the Company at the time of termination shall be entitled
to three (3) weeks of Pay per year of Continuous Service.

 

  (c) An Eligible Employee with eighteen (18) or more full years of Continuous
Service with the Company at the time of termination shall be entitled to
fifty-two (52) weeks of Pay.

Such Eligible Employee shall also be entitled to a lump sum payment of his or
her prorated bonus earned during the year of termination, calculated in
accordance with the method for determining bonuses for other similarly situated
employees and paid in accordance with the normal procedures but not later than
two and one-half months after the close of the calendar year in which the
termination takes place.

 

  2. Partially Subsidized COBRA Premium. An Eligible Employee who is a
participant in the Company’s health and/or dental insurance plan(s) at the time
of termination, and who, after termination, timely elects to continue such
insurance coverage under the federal law commonly referred to as COBRA, shall be
entitled to such COBRA coverage at the same cost that similarly situated active
employees of the Company pay for such insurance coverage (as in effect from time
to time) for the period of time beginning immediately after such employment
termination and lasting for the number of weeks that is equal to the number of
weeks of Pay for which the Eligible Employee is eligible (or the COBRA period,
if shorter).

 

  3. Outplacement. An Eligible Employee shall receive outplacement assistance
from a provider selected by the Company. The terms and conditions of any such
outplacement assistance shall be communicated in writing to the Eligible
Employee at the time of his or her employment termination (or as soon as
possible thereafter), but in no event will provision, or reimbursements, of such
assistance occur later than December 31 of the second year following the year in
which the Eligible Employee terminates employment.

 

4



--------------------------------------------------------------------------------

For purposes of computing an Eligible Employee’s benefits under the Plan,
“Continuous Service” shall mean the Eligible Employee’s most recent unbroken
period of employment with the Company (as described more fully below), including
service with a predecessor employer acquired by the Company, beginning on his or
her most recent hire date and ending on the date of his or her employment
termination. Continuous Service shall not include any period of earned, unused
vacation or any period during which the Company classified the Eligible Employee
as a consultant or independent contractor. For purposes of this definition,
recognized leaves of absence which are each less than one (1) year in duration
will not be considered to cause a break in an Eligible Employee’s period of
employment with the Company. Notwithstanding the foregoing, the Plan shall at
all times comply with the requirements of the Uniformed Services Employment and
Reemployment Rights Act of 1994, as amended.

For purposes of this Section II.A., an Eligible Employee’s “Pay” shall mean his
or her base pay, as shown on the Company’s records, at the time of termination.

 

B. Payment.

Payment and provision of severance benefits shall be subject to the following
terms and conditions:

 

  1. Severance benefits based on weeks of Pay will be paid in a lump sum
following termination of employment and shall be made on or before March 15 of
the year following the year in which the Eligible Employee’s termination occurs.
If the Eligible Employee has not signed the required release of claims and the
required separation agreement, or if any applicable revocation period has not
expired, by the March 15 described above, the Eligible Employee will forfeit any
benefits otherwise due under the Plan.

 

  2. Bonus payments will be paid in a lump sum as soon as practical in the year
following the year in which an Eligible Employee’s termination occurs, but in no
event will payment of bonus payments be made after March 15th of the year
following the year in which an Eligible Employee’s termination occurs.

 

  3. Severance benefits shall be subject to all applicable federal and state tax
withholding and any other withholdings required under applicable law.

 

  4. Severance benefits shall be in addition to any pay for accrued but unused
vacation to which a terminated Eligible Employee may be entitled.

 

  5. Severance benefits shall not be considered “compensation” for purposes of
determining any benefits provided under any pension, savings or other employee
benefit plan maintained by the Company.

 

5



--------------------------------------------------------------------------------

C. Interaction With WARN Act.

Notwithstanding anything in this Plan to the contrary, benefits payable under
the Plan will be reduced (but not below zero) by any amounts required to be paid
to each Eligible Employee pursuant to the Worker Adjustment and Retraining
Notification Act (“WARN”), without regard to whether Eligible Employees assert
such rights. The Plan is not intended to duplicate payments already required by
WARN.

 

D. Other Benefits/Offsets.

Any benefit payment due to an Eligible Employee under this Plan will be reduced
(but not below zero) by any severance pay, salary continuation, termination pay,
or similar pay or allowance (“Other Benefit Arrangement”) that the Eligible
Employee receives or is entitled to receive under any employment, severance or
other agreement between the Eligible Employee and the Company. This Plan is not
intended to, and shall not result in any duplication of payments or benefits to
any Eligible Employee under any Other Benefit Arrangement.

If the Plan Administrator determines that an employee (i) could have been
terminated for Cause, (ii) violated his or her separation agreement, or
(iii) has been reemployed or offered reemployment as described in Section I.E.,
then the Plan Administrator may either cancel or stop the payment or provision
of any Plan benefits. In addition, if the employee already began to receive Plan
benefits under such circumstances (except reemployment or an offer of
reemployment), the Plan Administrator may require the employee to reimburse the
Company for the gross amount of any Plan benefits already received.

Plan benefits can also be reduced for tax withholding as described in Section
II.B.2.

III. PLAN ADMINISTRATION

 

A. Employee Benefits Committee is Plan Administrator.

The Board of Directors of CEC and the Compensation Committee have appointed the
Employee Benefits Committee as the Plan Administrator and the Named Fiduciary of
the Plan. The Plan Administrator may delegate its powers and responsibilities
for administration of the Plan to one or more persons or subcommittees. The Plan
Administrator may adopt such rules and regulations and may make such decisions
as it deems necessary or desirable for the proper administration of the Plan.

 

B. Plan Administrator’s Determination.

Unless otherwise determined by the Compensation Committee, all determinations
regarding benefits will be made by the Plan Administrator in accordance with the
written terms of the Plan. The Plan Administrator shall have the express
discretionary authority to determine eligibility for benefits and the amount of
benefits, to decide factual and other questions relating to the Plan, and to
interpret the terms of the Plan. Determinations and interpretations by the Plan
Administrator, including without limitation decisions relating to eligibility
for, entitlement to, and payment of benefits, shall be conclusive and binding
for all purposes (unless determined by a court of competent jurisdiction to be
an arbitrary and capricious abuse of discretion). When making any determination
or calculation, the Plan Administrator shall be entitled to rely upon the
accuracy and completeness of information furnished by the Company’s employees
and agents.

 

6



--------------------------------------------------------------------------------

IV. CLAIMS FOR BENEFITS

 

A. Submission of Claims.

All claims for benefits must be submitted to the Plan Administrator.

 

B. Denial of Claims.

If a claim for benefits is denied in whole or in part, the claimant shall
receive a written or electronic notice explaining the denial of the claim within
ninety (90) days after the Plan Administrator’s receipt of the claim. If the
Plan Administrator determines that for reasons beyond its control, a ninety
(90) day extension of time is necessary to process the claim, the claimant shall
be notified in writing of the extension and reason for the extension within
ninety (90) days after the Plan Administrator’s receipt of the claim. The
written extension notification shall also indicate the date by which the Plan
Administrator expects to render a decision. A notice of denial of claim shall
contain the following:

 

  1. The specific reason or reasons for the denial;

 

  2. Reference to the specific Plan provisions on which the denial is based;

 

  3. A description of any additional materials or information necessary for such
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  4. A description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(c) of ERISA following an adverse benefit
determination on review.

 

C. Review of Denied Claims.

A claimant may file a written request for a review of the denial of a claim
within sixty (60) days after receiving written or electronic notice of the
denial. The claimant may submit written comments, documents, records and other
relevant information in support of the claim. A claimant shall be provided, upon
request and without charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits. A
document, record, or other information shall be considered relevant if it:
(a) was relied upon in denying the claim; (b) submitted, considered or generated
in the course of processing the claim, regardless of whether it was relied upon;
(c) demonstrates compliance with the claims procedures process; or
(d) constitutes a statement of Plan policy or guidance concerning the denied
benefit. In reviewing a denied claim, the reviewer shall take into consideration
all comments, documents, records, and other information submitted by the
claimant in support of the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The Plan
Administrator will notify the claimant electronically or in writing of its
decision on the appeal. Such notification will be in a form designed to be
understood by the claimant. If the claim is denied in whole or in part on
appeal, the notification will also contain:

 

  1. The specific reason or reasons for the denial;

 

7



--------------------------------------------------------------------------------

  2. Reference to the specific Plan provisions on which the determination is
based;

 

  3. A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits. A document,
record, or other information shall be considered relevant if it: (i) was relied
upon in denying the claim; (ii) submitted, considered or generated in the course
of processing the claim, regardless of whether it was relied upon;
(iii) demonstrates compliance with the claims procedures process; or
(iv) constitutes a statement of Plan policy or guidance concerning the denied
benefit; and

 

  4. A statement that the claimant has a right to bring an action under
Section 502(a) of ERISA and information about any voluntary appeals.

Such notification will be given by the Plan Administrator within sixty (60) days
after the complete appeal is received by the Plan Administrator (or within one
hundred twenty (120) days if the Plan Administrator determines special
circumstances require an extension of time for considering the appeal, and if
written notice of such extension and circumstances is given to the claimant
within the initial sixty (60) day period). Such written extension notice shall
also indicate the date by which the Plan Administrator expects to render a
decision.

No person may bring an action for any claim for Plan benefits in a court of law
unless the claims and appeals procedures set forth above are exhausted and a
final determination is made by the Plan Administrator. Any action brought in a
court of law after exhaustion of such remedies must be brought within one
(1) year after the Plan Administrator delivers final notice that a claimant’s
appeal was denied in whole or in part.

 

D. Legal Action.

If a claimant decides to take legal action related to a claim for benefits or
such claimant’s rights under the Plan, the agent to receive legal process is the
Plan Administrator.

V. MISCELLANEOUS

 

A. Status of Plan.

The Plan is a severance plan and is therefore a welfare benefit plan within the
meaning of Section 3(1) of ERISA, rather than a pension or retirement plan.
Benefits payable under the Plan are not contingent, directly or indirectly, on
an Eligible Employee’s retirement. Eligible Employees have no vested right to
benefits under the Plan.

 

8



--------------------------------------------------------------------------------

B. Effective Date.

The “Effective Date” of the Plan is July 1, 2010.

 

C. No Vested Benefits.

Inclusion as an Eligible Employee does not confer any vested benefits on a
participant. No benefits are vested until an Eligible Employee has been
terminated and notified of his or her benefits under the Plan.

 

D. Amendment and Termination.

CEC reserves the right to amend, modify or terminate, in whole or in part, the
Plan at any time.

 

E. Funding of Benefits.

Plan benefits are paid from the Company’s general assets as benefits become
payable under the Plan. No separate trust or segregated assets shall be required
to be established to pay benefits.

 

F. Binding on Successors and Assigns.

The provisions of this Plan shall be binding on the Company and its successors
and assigns.

 

G. Severability.

In the event that any provision of this Plan is held illegal or invalid, the
remaining provisions of this Plan shall not be affected thereby.

 

H. Non-alienation of Benefits.

The Company shall not in any manner be liable for or subject to the debts or
liabilities of any individual by reason of the existence or operation of the
Plan. No right or benefit under the Plan shall, at any time, be subject to
alienation, sale, transfer, assignment, pledge, or any encumbrance of any kind.
If an Eligible Employee or former Eligible Employee shall attempt to or shall
alienate, sell, transfer, assign, pledge or otherwise encumber his or her
rights, benefits, or amounts payable under the Plan, or any part thereof, or if
by reason of his or her bankruptcy or other events happening at any time, such
benefits would otherwise be received by anyone else or would not be enjoyed by
him or her, the Plan Administrator in its sole discretion may terminate his or
her interest in any such right or benefit and hold or pay it to, or for the
benefit of, such person, his or her spouse, children, or other dependents, or
any of them as the Plan Administrator may determine.

 

9



--------------------------------------------------------------------------------

I. No Employment Contract.

Nothing contained in this Plan shall be construed to be an employment contract
between any employee and the Company nor shall it prohibit the Company from
being able to terminate any employee, or the employee from being able to quit,
at any time, at the will of the Company or the employee, respectively, for any
reason or for no reason, with or without notice. All Company employees remain
employees at-will. No rights shall be deemed to vest under the Plan.

 

J. Governing Law.

This Plan shall be construed and enforced in accordance with, and governed by,
the laws of the State of Illinois, to the extent not preempted by applicable
federal law.

 

K. Dispute Resolution.

 

  1. In the event of a dispute under this Plan between the Company and an
employee where Article IV is not applicable, the dispute shall be promptly
submitted to binding arbitration. In the event the requirements of Article IV
have been satisfied with respect to a claim for benefits under the Plan, the
claim may be voluntarily submitted to arbitration by mutual agreement of the
Company and the claimant. Any such arbitration hearing shall be completed within
ninety (90) days of the submission to arbitration.

 

  2. Such arbitration shall be conducted in accordance with this Plan and, where
not inconsistent, the appropriate commercial arbitration rules of the American
Arbitration Association (“AAA”), and shall be held in the City of Chicago at
such location within Chicago as shall be determined by the AAA. Each side shall
name one arbitrator. The two arbitrators shall select a third arbitrator either
by mutual agreement or from a list submitted by the AAA in accordance with AAA
rules. The arbitrators shall permit reasonable discovery in accordance with
Federal Rules of Civil Procedure and the local Rules of the U.S. District Court
for the Northern District of Illinois. The arbitrators shall make written
findings of fact and conclusions of law reflecting the appropriate substantive
law. The decision of the arbitrators shall be rendered within thirty (30) days
of the close of the arbitration hearing and shall be final and binding. The
Company and the employee shall pay their respective expenses of arbitration and
legal fees, and the expenses of the arbitrators and the AAA shall be equally
shared; provided, however, that if, in the opinion of the arbitrators, any claim
under this Plan or any defense in objection thereto was unreasonable, the
arbitrators may assess, as part of their award, all or any part of the
arbitration expenses (including reasonable attorneys’ fees of the other party
and arbitrators’ fees under the standards and law applicable under Rules 11 and
27 of the Federal Rules of Civil Procedure) against the party raising such
unreasonable claim, defense or objection.

 

  3. In any arbitration proceeding pursuant to subsection (2) above, this Plan
shall be governed as to all matters, including validity, interpretation and
enforcement, by the laws of the State of Illinois, except as superseded by the
laws of the United States.

 

10



--------------------------------------------------------------------------------

  4. Judicial orders to enforce the arbitration provisions of this Plan and
otherwise in aid of arbitration may be entered by the federal and state courts
located in Chicago, Illinois, at any time prior to or after a final decision by
the arbitrators, and the Company and employee hereby submit to personal
jurisdiction in the State of Illinois and to venue in such courts.

 

L. Section 409A.

This Plan is intended to provide benefits that are exempt from the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended, and it shall
be administered and interpreted in accordance with that intent. Specifically,
(i) severance pay benefits are intended to be exempt short-term deferrals
pursuant to Treasury Regulation Section 1.409A-1(b)(4) and (ii) COBRA premium
reductions and outplacement assistance are intended to be exempt separation pay
plan benefits pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v).

VI. PARTICIPANT RIGHTS

Eligible Employees (“participants”) are entitled to certain rights and
protections under ERISA. ERISA provides that all plan participants will be
entitled to:

 

A. Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, all documents governing the Plan, including insurance
contracts, and, if applicable, a copy of the latest annual report (Form 5500
Series) filed by the Plan with the U.S. Department of Labor and available at the
Public Disclosure Room of a Employee Benefits Security Administration.

Obtain, upon written request to the Plan Administrator, copies of all documents
governing the operation of the Plan, including insurance contracts, and copies
of the latest annual report (Form 5500 Series), if applicable, and updated
summary plan description. The Plan Administrator may make a reasonable charge
for the copies.

Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.

 

B. Prudent Actions by Plan Fiduciaries

In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.

 

11



--------------------------------------------------------------------------------

C. Enforce Your Rights

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Administrator. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or Federal Court (after exhausting the Plan’s claims and appeals
procedures, as set forth in Article IV). In addition, if you disagree with the
Plan’s decision or lack thereof concerning the qualified status of a medical
child support order, you may file suit in Federal Court. If you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file a suit in Federal Court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the party you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

 

D. Assistance With Your Questions

If you have any question about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue NW, Washington, DC 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publication hotline of the Employee Benefits Security Administration.

* * * * * * * * * *

 

12